DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claims 1-5, 7-12, 14-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al [US 2018/0052457]
Claim 1. A method for a vehicle, comprising: detecting a change in a heading of the vehicle (the controller 120 or 920 couples the stereo cameras 110 or 910 and sensors 930 for estimating and determining driving situation of a vehicle including driving straight heading or changing lanes, changing direction of the vehicle, see Figs. 1, 9, para [0082, 0083]); and
modifying one or more of an orientation or a location of a blind spot monitor on the vehicle based on the change in the heading of the vehicle so that a monitoring region of the blind spot monitor is justified in accordance with the change in the heading of the vehicle (the controller 120 or 920 may have decreased or adjusted the threshold blind spot distance from a previous greater threshold blind spot distance in response to a determined change in lane or direction or orientation.  Accordingly, the controller 120 or 920 may decrease the width of the stereo camera to adjust the actual blind spot 
wherein performance of the blind spot monitor is enhanced to improve safety of the vehicle in a scenario when the vehicle changes the heading (the controller 120 or 920 may perform safe path planning for the vehicle, which can be displayed to the driver of the vehicle on a display, HUD and providing alerts, see Figs. 6-8, para [0087, 0111, 0106]).

Claim 2. The method of claim 1, wherein modifying the orientation of the blind spot monitor of the vehicle includes modifying the orientation of the blind spot monitor to be in parallel with the heading of the vehicle (the blind spot in parallel with the heading of the vehicle D1, see Fig. 4).

Claim 3. The method of claim 1, wherein the blind spot is justified by software (the controller 920 and one or more processors to execute instructions to implement such operations of the vehicle including adjusted blind spot, see Fig. 9, para [0115]).

Claim 4. The method of claim 1, wherein modifying the one or more of the orientation or the location of the blind spot monitor based on the change in the heading of the vehicle comprises: determining one or more of a change in the orientation or and a change in 

Claim 5.  The method of claim 1, further comprising: detecting that another vehicle is in the monitoring region of the blind spot monitor; modifying an operation of an Advanced Driver-Assistance System (ADAS system) of the vehicle to restrict a lane change of the vehicle; and providing a warning message to alert a driver of the vehicle that the other vehicle is in the monitoring region of the blind spot monitor (the controller 120 or 920 may control the determination of the depth of objects observed in the captured images.  From the determined depths, the controller 120 or 920 may determine whether observed objects are potential obstructions or are nearing the vehicle, such as another vehicle nearing the vehicle from another lane, which may be determined by the controller 120 or 920 by comparing captured images of the stereo camera(s) over time. The controller may further perform respective object classification and/or recognition, as the controller 120 or 920 may perform safe path planning for the vehicle, which can be displayed to the driver of the vehicle, such as through display of the vehicle, or used in autonomously driving of the vehicle without user control, depending on embodiment (see Figs. 6-8, para [0087]).
The increase of the blind spot area that occurs with the increase in the width of the stereo camera, the blind spot area will be discussed with respect to FIG. 4 using the illustrated blind spot distances. Each illustrated blind spot distance indicates a respective distance between the corresponding depth-measured area and a reference line.  Accordingly, in preparation for changing lanes, changing direction, or a sudden obtrusion of another vehicle or an obstacle, the width of the stereo camera may be decreased to be equal to or less than a predetermined level set for the driving situation of the vehicle driving at low speed, for example, where the recognition of the object in the adjacent lanes may be more desirable (see Fig. 4, para [0095]).

Claim 7. The method of claim 1, wherein detecting the change in the heading of the vehicle comprises: receiving sensor data from one or more perception sensors (the controller 120 or 920 receives data from the stereo cameras 110, 910 and sensors 930, see Figs. 8, 9); and
analyzing the sensor data to determine the change in the heading of the vehicle (the controller 120 or 920 analyze the received data from the stereo cameras and sensors, see Figs. 8, 10, para [0083, 0084]).

Claim 8.  A system comprising: an onboard vehicle computer system of a vehicle including a non-transitory memory storing computer code (the controller 920, programmable logic array and/or non-transitory computer-readable storage medium stores instructions that, when executed by a processor, cause the processor to perform one or more, any combination of, or all operations including adjusting/modifying of the orientation or location of the blind spot according to the change in the heading or direction of the vehicle, see Fig. 9, 10, para [0024, 0118]), which, when executed by the onboard vehicle computer system, causes the onboard vehicle computer system to: detect a change in a heading of the vehicle; and modify one or more of an orientation or a location of a blind spot monitor on the vehicle based on the change in the heading of the vehicle so that a monitoring region of the blind spot monitor is justified in accordance with the change in the heading of the vehicle; wherein performance of the blind spot monitor is enhanced to improve safety of the vehicle in a scenario when the vehicle changes the heading (as cited in respect to the method claim 1 above).

Claim 9. The system of claim 8, wherein the orientation of the blind spot monitor of the vehicle includes modifying the orientation of the blind spot monitor to be in parallel with the heading of the vehicle (as cited in respect to claims 2 and 8 above).

Claim 10. The method of claim 8, wherein the blind spot is justified by software (the controller 920 and one or more processors to execute instructions to implement such operations of the vehicle including adjusted blind spot, see Fig. 9, para [0115]).

Claim 11. The method of claim 8, wherein the computer code, when executed by the onboard vehicle computer system, causes the onboard vehicle computer system to modify the one or more of the orientation or the location of the blind spot monitor based on the change in the heading of the vehicle at least by: determining one or more of a change in the orientation or and a change in the location of the blind spot monitor based on the change in the heading of the vehicle; and instructing an actuator of the blind spot monitor about the one or more of the change in the orientation or the change in the location of the blind spot monitor so that the actuator adjusts the one or more of the orientation or and the location of the blind spot monitor based on the one or more of the change in the orientation or the change in the location of the blind spot monitor (as cited in respect to claims 4 and 8 above).

Claim 12. The system of claim 8, wherein the computer code, when executed by the onboard vehicle computer system, causes the onboard vehicle computer system further to: detect an other vehicle is in the monitoring region of the blind spot monitor; modify an operation of an Advanced Driver-Assistance System (ADAS system) of the vehicle to restrict a lane change of the vehicle; and provide a warning message to alert a driver of the vehicle that the other vehicle is in the monitoring region of the blind spot monitor (as cited in respect to claim 5 above).

Claim 14. The system of claim 8, wherein the computer code, when executed by the onboard vehicle computer system, causes the onboard vehicle computer system 

Claim 15.  A computer program product comprising a non-transitory memory of an onboard vehicle computer system of a vehicle storing computer-executable code that, when executed by a processor, causes the processor to: detect a change in a heading of the vehicle; and modify an operation of a blind spot monitor on the vehicle based on the change in the heading of the vehicle so that performance of the blind spot monitor is enhanced to improve safety of the vehicle in a scenario when the vehicle changes the heading (as cited in respect to claims 1 and 8 above).

Claim 16.  The computer program product of claim 15, wherein the orientation of the blind spot monitor of the vehicle includes modifying the orientation of the blind spot monitor to be in parallel with the heading of the vehicle (as cited in respect to claim 2 above).

Claim 17.  The computer program product of claim 15, wherein the blind spot is justified by software (the controller 920 and one or more processors to execute instructions to implement such operations of the vehicle including adjusted blind spot, see Fig. 9, para [0115]).



Claim 19. The computer program product of claim 15, wherein the computer-executable code, when executed by the processor, causes the processor further to: detect an other vehicle is in the monitoring region of the blind spot monitor; modify an operation of an Advanced Driver-Assistance System (ADAS system) of the vehicle to restrict a lane change of the vehicle; and provide a warning message to alert a driver of the vehicle that the other vehicle is in the monitoring region of the blind spot monitor (as cited in respect to claim 5 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 6, 13, 20 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Kim et al [US 2018/0052457] in view of OH et al [US 2017/0113696]
Claim 6. Kim et al fails to disclose detecting that no vehicle is in the monitoring region of the blind spot monitor; and modifying an operation of an Advanced Driver-Assistance System (ADAS system) of the vehicle to complete a lane change for the vehicle.  However, Kim et al discloses the controller 120 or 920 may control the determination of the depth of objects observed in the captured images.  From the determined depths, the controller 120 or 920 may determine whether observed objects are potential obstructions or are nearing the vehicle, such as another vehicle nearing the vehicle from another lane, which may be determined by the controller 120 or 920 by comparing captured images of the stereo camera(s) over time. The controller may further perform respective object classification and/or recognition, as well as global and/or local localization and mapping of the vehicle and the detected object(s). Based on the such object detection, classification, and/or recognition and the global or local localization and mapping, the controller 120 or 920 may perform safe path planning for the vehicle, which can be displayed to the driver of the vehicle, such as through display of the vehicle, or used in autonomously driving of the vehicle without user control, depending on embodiment (see Figs. 6-8, para [0087]).
OH et al suggests that if the external object sensor 210 determines that no vehicle exists around or approaches the vehicle 10, for example, the side or side-rear part of the vehicle 10, as shown in FIG. 6B, the lane change determiner 110 may determine that the vehicle 10 can change a lane (see para [0109]).
Therefore, it would have been obvious to one skill in the art before the effective file date of the invention to implement the determining of change lane if there is no vehicle surrounding of Oh et al to the controller for performing safe path of a vehicle of Kim et al for assuring of safety to a driving vehicle desired to change direction or change lane without any adjacent or nearby vehicle either manually by a driver or by autonomously driving of the vehicle without user control.

Claim 13. The system of claim 8, wherein the computer code, when executed by the onboard vehicle computer system, causes the onboard vehicle computer system further to: detect that no other vehicle is in the monitoring region of the blind spot monitor; and modify an operation of an Advanced Driver-Assistance System (ADAS system) of the vehicle to complete a lane change for the vehicle (as the combination of changing lane between Kim et al and Oh et al in respect to claim 6 above).

Claim 20. The computer program product of claim 15, wherein the computer-executable code, when executed by the processor, causes the processor further to: detect that no vehicle is in the monitoring region of the blind spot monitor; and modify an operation of an Advanced Driver-Assistance System (ADAS system) of the vehicle to complete a Kim et al and Oh et al in respect to claim 6 above).

Response to Arguments
Applicant's arguments filed on 07/13/2021 have been fully considered but they are not persuasive.  Because,
Applicant’s arguments:
(A)	Amended the independent claims 1, 8 and 15 recite, in part:
. . . modifying one or more of an orientation or a location of a blind spot monitor on the vehicle based on the change in the heading of the vehicle so that a monitoring region of the blind spot monitor is adjusted in accordance with the change in the heading of the vehicle. . .
As a result, independent claims 1, 8, 15 are for at least the same.
The Examiner states on page 9 of the OA that claim 3 recites allowable subject matter. Applicant amends claim 1 to recite the allowable features of claim 3.  allowable.  The dependent claims are overcome the rejection reasons as independent claims 1, 8 and 15.

Response to the arguments:
(A)	A new reference of Kim et al is introduced to make the rejection smoother according to the amended of independent claims 1, 8 and 15 above, because the amended claim language is changed from the original objected claims 3, 4, 10, 11, 17
and” to “or”, which makes the scope of the claim totally different.  Therefore, the independent claims 1, 8 and 15 are not allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Nadau discloses the processor is configured to analyze the position signal to determine the orientation of the side view device along with the viewing angle information and other stored characteristics, to continuously calculate the boundaries of the first blind spot.  When the orientation of the side view device changes, as further discussed below, so do the calculated boundaries of the blind spot.	[US 7,602,276]
Nishida et al discloses with respect to a blind spot of the driver which changes continuously with a lapse of time, the location, orientation, viewing angle, and moving speed of the camera mounted on the other vehicle running near the self-vehicle are constantly detected, thereby the camera which can photograph the driver's blind spot under the best condition is chosen. Thus, it becomes possible to provide, without interruption, the image of the blind spot to the driver in real time.	[US 8,368,755]
Emam et al discloses the method monitoring driver's orientation within vehicle and detecting a change in driver's orientation. The change in driver's orientation is detected by detecting a change in eye position, head position, body position, or an activity of driver.  The change in blind spot shape, dimension, or location is calculated based on the detected change in driver's orientation.	[US 2010/0049393]

Any inquiry concerning this communication or earlier communications from examiner should be directed to primary examiner craft is Van Trieu whose telephone number is (571) 2722972. The examiner can normally be reached on Mon-Fri from 8:00 AM to 3:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Hai Phan can be reached on (571) 272-6338.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair- direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786- 9199 (IN USA OR CANADA) or 571-272-1000.



/VAN T TRIEU/
Primary Examiner, Art Unit 2685                                                                                                                                                                                                        
08/04/2021